343 S.W.3d 361 (2011)
Robert BENDEL, Appellant,
v.
B.M.W. ENTERTAINMENT SERVICES, INC., and Division Of Employment Security, Respondents.
No. ED 95463.
Missouri Court of Appeals, Eastern District, Division Four.
May 24, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 12, 2011.
John J. Ammann, St. Louis University Legal Clinic, St. Louis, MO, for Appellant.
B.M.W. Entertainment Services, Inc., St. Louis, MO, pro se.
Jeannie D. Mitchell, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR., J. and TED HOUSE, Sp.J.

ORDER
PER CURIAM.
Robert Bendel ("Claimant") appeals from the decision of the Labor and Industrial Relations Commission ("the Commission") disqualifying Claimant from unemployment benefits. Claimant asserts the Commission erred in finding he was disqualified because there was no substantial and competent evidence in the record to warrant disqualification based on misconduct.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).